DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Palat et al. (EP # 2 519 066 A1) teach a wireless communication system capable of executing a truncated RRC setup procedure (Fig(s).4-7, Paragraph(s) [0091]-[0111]), in view of Griot et al. (U.S. Patent Application Publication # 2016/0374048 A1) teach “base station 105-e may identify PRACH resources for a random access request and may include the PRACH resources in the page message to the UE 115-d.” (Paragraph [0067]), and Gopalakrishnan et al. (U.S. Patent Application Publication # 2017/0013443 A1) teach “Both paging and RACH related messages are sent on a shared control channel with limited resources.”(Paragraph [0061]), fail to disclose: “, the paging indicator message comprising a compressed paging index corresponding to the group of UEs; …”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-18 are also allowed by virtue of their dependency on claim 1.
claim 22, the best prior art found during the examination of the present, Palat et al. (EP # 2 519 066 A1) teach a wireless communication system capable of executing a truncated RRC setup procedure (Fig(s).4-7, Paragraph(s) [0091]-[0111]), in view of Griot et al. (U.S. Patent Application Publication # 2016/0374048 A1) teach “base station 105-e may identify PRACH resources for a random access request and may include the PRACH resources in the page message to the UE 115-d.” (Paragraph [0067]), and Gopalakrishnan et al. (U.S. Patent Application Publication # 2017/0013443 A1) teach “Both paging and RACH related messages are sent on a shared control channel with limited resources.”(Paragraph [0061]), fail to disclose: “, the paging indicator message comprising a compressed paging index corresponding to the group of UEs; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 24-27 are also allowed by virtue of their dependency on claim 22.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Murray et al. (U.S. Patent Application Publication # 2020/0404617 A1) teach “a UE ID Compression scheme: When UE receives the paging message from multiple beams with different paging indices, it reconstructs its ID. False alerts are reduced.”(Fig.79; Paragraph [0110])
R1-1700789 document ("Paging design consideration", 16th-20th January 2017) teaches “For a combined broadcast/unicast paging procedure, NR should consider mechanisms to optimize the tradeoff between broadcast, unicast and UE-based resource demand.”(Fig.1; Section 2, Page 2)
R2-1700807 document ("Paging in NR at HF operation", 13-17 February 2017) teaches “Transmission of PIs instead of paging record list reduces the resource overhead in downlink.”(Fig.1; Section 3.1, Page 3)
R2-1702779 document ("Configurable Paging Procedure for NR ", 3-7 April 2017) teaches “The network can configure the paging indicator for paging the UEs when the downlink radio resource overhead is intolerable for the given network setup and scenario.”(Section 3, Page 3)
R1-1716382 document ("Paging Design Consideration", 18th-21th September 2017) teaches “NR should support index-based paging mechanism while allowing for appropriate index size that sufficiently reduces the probability of false alerts.”(Fig.2; Section 3.1, page 3)
	

faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 10, 2021